IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


THOMAS W. OLICK,                            :   No. 345 MAL 2019
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
CITY OF EASTON, THE EASTON                  :
SUBURBAN WATER AUTHORITY, KYLE              :
A. DREIBELBIES AND ROB                      :
CHRISTOPHER,                                :
                                            :
                   Respondents              :


                                     ORDER



PER CURIAM

     AND NOW, this 8th day of January, 2020, the Petition for Allowance of Appeal is

DENIED.